DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/911,002 is responsive to communications filed on 03/29/2021, in reply to the Non-Final Rejection of 12/28/2020. Currently, claims 1, 3, and 4 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 1, the Applicant submits that the claim has been amended to recite “a side first sensor is disposed on an outside surface in the vehicle width direction on a center side in the vehicle longitudinal direction relative to the bulging parts” and “wherein: the bulging parts also bulge outward in the vehicle width direction; a blind spot is defined between a detection range of the first sensor on the at least one of the front and rear surfaces and a detection range of the side first sensor on the outside surface in the vehicle width direction; the second sensor is positioned within the blind spot; and a detection range of the second sensor extends within the blind spot and at least partially overlaps the detection range of the first sensor and the detection range of the side first sensor.”
As discussed in the Examiner Interview of 03/02/2021, it was tentatively agreed that Hecht and MC2, either alone or in combination, did not teach or suggest the features of the amended claim. Specifically, the combination of Hecht and MC2 fails to teach or fairly suggest the features of amended independent claim 1 regarding the bulging parts bulging outward in the vehicle width direction, a side first sensor disposed on an outside surface in the vehicle width direction on a center side in the vehicle longitudinal direction relative to the bulging parts, a blind spot defined between a detection range of the first sensor on the at least one of the front and rear surfaces and a detection range of the side first sensor on the outside surface in the vehicle width direction, the second sensor positioned within the blind spot, and a detection range of the second sensor extending within the blind spot and at least partially overlapping the detection range of the first sensor and the detection range of the side first sensor.
Applicant’s arguments, see Remarks, filed 03/29/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

In regard to claims 3 and 4, these claims are dependent upon the independent claim 1, and as such, are also in condition for allowance by virtue of their dependency upon an allowable base claim. As such, the rejections of claims 3 and 4 have also been withdrawn.

Allowable Subject Matter
Claims 1, 3, and 4 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claim, with specific regard to wherein: the bulging parts also bulge outward in the vehicle width direction; a blind spot is defined between a detection range of the first sensor on the at least one of the front and rear surfaces and a detection range of the side first sensor on the outside surface in the vehicle width direction; the second sensor is positioned within the blind spot; and a detection range of the second sensor extends within the blind spot and at least partially overlaps the detection range of the first sensor and the detection range of the side first sensor.

The closest prior art of reference, Hecht, “Lidar for Self-Driving Cars,” <https://www.osa-opn.org/home/articles/volume_29/january_2018/features/lidar_for_self-driving_cars/>, The Optical Society, Published 01/01/2018, downloadable as 26-33_OPN_01_18.pdf, pages 28-33, discloses autonomous vehicles with several sensors that collect data that is analyzed by the car’s computer, and comprising various sensors including lidar, long range radar, and optical cameras that are disposed at a center of the front and rear of the vehicle, along with sensors placed at the corners of the vehicle, wherein the sensors are capable of detecting and identifying objects such as moving vehicles, pedestrians, etc. However, Hecht does not teach or suggest bulging parts disposed on both sides of the at least one surface in the vehicle width direction that bulge out in a vehicle longitudinal direction and a vehicle width 

The next closest prior art of reference, Agis F, “MC2 Self-Driving Vehicle,” <https://wordlesstech.com/mc2-self-driving-vehicle/>, wordlessTech, Published 05/18/2018, referred to as MC2, discloses a self-driving vehicle with bugling parts as described, and showing that the bulging parts of the vehicle body are rounded surfaces convex towards the outside of the vehicle that protrude outward in the longitudinal and width directions. Additionally, MC2 discloses placing sensors on these bulging portions. However, MC2 does not teach or suggest a blind spot is defined between a detection range of the first sensor on the at least one of the front and rear surfaces and a detection range of the side first sensor on the outside surface in the vehicle width direction; the second sensor is positioned within the blind spot; and a detection range of the second sensor extends within the blind spot and at least partially overlaps the detection range of the first sensor and the detection range of the side first sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488